Citation Nr: 1019632	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  05-36 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for duodenal 
ulcer, currently rated as 20 percent disabling.

2.  Entitlement to a compensable evaluation for status post 
inguinal herniorrhaphy.

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for pes planus.

4.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for carpal tunnel 
syndrome.

5.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for right knee 
condition.

6.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for degenerative disc 
disease of the cervical spine.

7.  Entitlement to service connection for static foot 
deformity.

8.  Entitlement to service connection for right hip disorder.

9.  Entitlement to service connection for left hip disorder.

10.  Entitlement to service connection for Baker's cyst of 
the right knee (claimed as secondary to right knee 
disability).

11.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from May 1962 to July 
1966.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board notes that following certification of the current 
appeal to the Board the appellant perfected an appeal to the 
Board on additional issues (service connection for right 
hand, left knee, right shoulder, and low back).  These issues 
have not yet been certified as ready for consideration by the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2010, a VA Form 9 was associated with the claims 
folder.  It indicated, in pertinent part, that the appellant 
requested a videoconference hearing with the Board.  The 
Board notes that VA Form 9 was received shortly after the RO 
issued a Statement of the Case on issues that have not been 
certified to the Board.  However, the Board further notes 
that the appellant does not identify any particular issues 
therein.  As such, the Board must assume that he seeks to 
provide testimony on all issues coming before the Board in 
the absence of evidence to the contrary.

The appellant has a right to a hearing.  38 U.S.C.A. § 
7107(b); 38 C.F.R. §§ 20.700(a)(e), 20.703.  Therefore, to 
ensure that VA has satisfied its duty to assist in this case, 
the appellant should be scheduled for a videoconference 
hearing.

Accordingly, this case is REMANDED:

1.  A videoconference hearing should be 
scheduled for the appellant.

2.  The appellant and his representative 
should be notified of the date and time 
of the hearing in accordance with 38 
C.F.R. § 20.704(b).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


